The Honorable James T. Jordan State Representative P.O. Box 518 Monticello, AR 71655
Dear Representative Jordan:
This is in response to your request for an opinion concerning the Governor's recent veto of line-items in House Bill 1209 which provide support for county educational offices. You have asked whether these offices can use fund balances on hand to continue operation.
It is my opinion that the county boards of education may set aside unapportioned county general school fund monies for the expenses of the boards and the county school supervisors' offices. See A.C.A. §§ 6-12-207 (1987) and 6-12-109 (1987). Section 6-12-109(b)(4) authorizes county boards of education to ". . . cause to be set aside from funds in the county general school fund amounts necessary for the expenses of the board and of the county school supervisor's office." Section 6-12-207(f) states that the expenses authorized under that section for the county supervisors' offices and the county boards of education ". . . shall be set aside from the unapportioned county general school fund to a special fund by the county treasurer." The subsection then details the method for presenting expenses for payment from the fund.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh